Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 27 objected to because of the following informalities: 
Regarding claim 16, the limitation “the refracted state” in lines 5-6 should read “the retracted state”
Regarding claim 27, the limitation “the container carrier assembly may be released” in line 2 should read “the container assembly is configured to be released”
 Appropriate correction is required.
Claim Interpretation
Claim 28 is being interpreted as an independent claim; wherein the needle shield mechanism of claim 13 is incorporated within claim 28.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a receiving element” in claim 31 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination the limitation “a receiving element” in claim 31 line 2 is interpreted as having the structure of a circumferential groove (as taught on page 9 line 3) or any equivalent structure thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 21, 25, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 16, 21, and 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 31 recites the limitation "when the device is unarmed" in line 3.  It is unclear what the “unarmed state” of the device is. Claim 13 only teaches a retracted state so it is interpreted that any state of the device other than the retracted state may be the “unarmed state”. 
Claim 32 recites the limitation "the receiving element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination claim 32 is interpreted as dependent on claim 31. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15, 17-18, 21, and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stefansen (US Patent Pub 20170136192).
Regarding Claim 13, Stefansen teaches (Fig 1a) a needle shield mechanism for an auto-injector, which needle shield mechanism comprises,
 - a longitudinally elongated, generally tubular housing (200,220) having a forward end and a rear end, 

 - a releasable spring-biased container carrier assembly (600 and 400; biased by 330) for accommodating a medicament container (600),
wherein the container carrier assembly (600 and 400) is movably arranged in the housing and is movable relative to the housing from an initial position (Fig 2a) to a penetrating position (Fig 3a; also see [0103]), and is also movable relative to the needle shield, 
wherein the container carrier assembly prevents the needle shield from moving to the extended position when the container carrier assembly is in the initial position (see [0145] which teaches that the position of 400 determines if the needle shield may move from a retracted state to an extended state. Once needle shield 350 is retracted in Fig 2a, it stays retracted until 400 moves to a final position in Fig 5a, so it is interpreted that the container carrier assembly prevents the needle shield from moving to an extended position), and 
wherein the container carrier assembly allows the needle shield to move to the extended position when the container carrier assembly is in the penetrating position (see [0145] which teaches that the movement of 400 will allow for the needle shield to move to the extended position), and 
wherein the needle shield (350) is spring-biased and comprises a deflectable locking element, which deflectable locking element (392) is radially deflectable (See [0106] which teaches 350 and 380 may be a unitary component to it is interpreted that 392 is a part of 350), and
 wherein the container carrier assembly prevents the deflectable locking element from deflecting radially when the container carrier assembly is in the initial position and the needle shield is in the retracted state (Refer to figures 2a and 3a; The position of the container carrier assembly determines the deflection of locking element 392. In figure 2a components 402 and 
Regarding Claim 14, Stefansen teaches (Fig 1a) the needle shield mechanism for an auto-injector wherein the container carrier assembly (600,400) comprises a container carrier, configured to accommodate a medicament container (600).
Regarding Claim 15, Stefansen teaches (Fig 1a) the needle shield mechanism for an auto-injector wherein the container carrier assembly (600,400) further comprises an intermediate drive member (400) fixedly connected to the container carrier (600; See [0113]).
Regarding Claim 17, Stefansen teaches (Fig 5c) the needle shield mechanism for an auto-injector wherein the deflectable locking element comprises an outwardly directed protrusion (392b and 392c).
Regarding Claim 18, Stefansen teaches (Fig 2a) the needle shield mechanism for an auto-injector wherein the outwardly directed protrusion of the deflectable locking element interacts with an inner surface of the housing when the needle shield is in the retracted state (In fig 2a, needle shield 350 is retracted and deflectable locking element 392 is interacting with an inner surface of the housing).
Regarding Claim 21, Stefansen teaches (Fig 4a) the needle shield mechanism for an auto-injector wherein a component of the container carrier assembly, such as the container carrier or the intermediate drive member (400, specifically 402 and 403) is in front of, and radially inside, the deflectable locking element (392) of the needle shield when the container carrier assembly is in the penetrating position and the needle shield is in the retracted state, thereby allowing the deflectable locking element to deflect radially inwards, and allowing the needle shield to move to the extended position (In Fig 4a, the position of 402 and 403 could allow for deflectable locking member 392 to deflect radially inwards).

Regarding Claim 25, Stefansen teaches (Fig 5c) the needle shield mechanism for an auto-injector wherein a component of the container carrier assembly, such as the container carrier or the intermediate drive member (400, specifically 402 and 403) is adjacently and radially inside the deflectable locking element (392) of the needle shield when the container carrier assembly is in the penetrating position and the needle shield is in the extended position, thereby preventing the deflectable locking element from deflecting radially inwards (Fig 5c; 402 and 403 push 392 radially outward).
Regarding Claim 26, Stefansen teaches the needle shield mechanism for an auto-injector wherein the needle shield in the retracted state is movable between a partially extended position and a triggering position (Fig 1a shows the fully extended position of the needle shield 350, Fig 2a shows the retracted state where the device is in a triggering position. It is interpreted that any position of the needle shield between Fig 1a and 2a is a partially extended position). 
Regarding Claim 27, Stefansen teaches the needle shield mechanism for an auto-injector wherein the container carrier assembly is configured to be released to move to the penetrating position when the needle shield is in the triggering position ([0137] teaches that Fig 2a shows the device in the triggering position. Figure 3a shows the penetrating position).
Regarding Claim 28, Stefansen an auto-injector (100) comprising a needle shield mechanism, which comprises:
- a longitudinally elongated, generally tubular housing (200,220) having a forward end and a rear end, 
- a generally tubular needle shield (350) movably arranged in the housing between a retracted state (Fig 3a) an extended position (Fig 1a; also see [0098]).

wherein the container carrier assembly (600 and 400) is movably arranged in the housing and is movable relative to the housing from an initial position (Fig 2a) to a penetrating position (Fig 3a; also see [0103]), and is also movable relative to the needle shield, 
wherein the container carrier assembly prevents the needle shield from moving to the extended position when the container carrier assembly is in the initial position (see [0145] which teaches that the position of 400 determines if the needle shield may move from a retracted state to an extended state. Once needle shield 350 is retracted in Fig 2a, it stays retracted until 400 moves to a final position in Fig 5a, so it is interpreted that the container carrier assembly prevents the needle shield from moving to an extended position), and 
wherein the container carrier assembly allows the needle shield to move to the extended position when the container carrier assembly is in the penetrating position (see [0145] which teaches that the movement of 400 will allow for the needle shield to move to the extended position), and 
wherein the needle shield (350) is spring-biased and comprises a deflectable locking element, which deflectable locking element (392) is radially deflectable (See [0106] which teaches 350 and 380 may be a unitary component to it is interpreted that 392 is a part of 350), and
 wherein the container carrier assembly prevents the deflectable locking element from deflecting radially when the container carrier assembly is in the initial position and the needle shield is in the retracted state (Refer to figures 2a and 3a; The position of the container carrier assembly determines the deflection of locking element 392. In figure 2a components 402 and 403 are not in contact with 392 which prevents an outward deflection. In fig 3 when the container carrier assembly position has changed 392 is outwardly deflected.)

Regarding Claim 30, Stefansen teaches (Fig 1a) the needle shield mechanism for an auto-injector wherein the at least one flexible element (403) is arranged with an inwardly directed ledge (402).
Allowable Subject Matter
Claims 16, 19-20, 22-24, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, further predicated on the 112(b) rejections discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bostrom (US Patent Pub 20140257193) teaches an injection device with a housing, tubular needle shield mechanism, a container carrier assembly comprising a medicament container and an intermediate drive member, and multiple locking elements to define various injection positions of the device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783